Pine, J.
(dissenting). We disagree with the majority’s statement that defendant expressly protested the prosecutor’s exercise of peremptory challenges in a racially discriminatory manner and moved for a Batson (Batson v Kentucky, 476 US 79) hearing. The sole reference in the record by defense counsel to that issue is as follows: "I’d like the record to show that the panel that was drawn for this part this morning had in it three black people. One of them was Hattie Adams; one of them was Earn Wells, and one of them was Dooley McCoy. No, Mr. Lee—Elmer Rice was the third. I’m sorry. After the first round of challenges, the prosecution struck the two black women, Hattie Adams and Kim Wells, from the jury. Mr. Rice was excused for cause because he knew the family of the deceased. But, based upon the prosecution’s exercise of their challenges here on the two remaining black women, I am *196requesting that the Court, pursuant to the Batson case, conduct a hearing to determine whether those exercises of challenge were racially motivated.”
Defendant did not argue that the challenges were racially motivated. At most, defendant asked for a hearing to determine whether the prosecutor had a racial motivation. Following the prosecutor’s explanation, the defense was silent. The court denied "the Batson motion,” and defense counsel then requested a Sandoval (People v Sandoval, 34 NY2d 371) hearing.
Preservation rules provide notice to the trial court of potential error and an opportunity for the trial court to correct any error (see, Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11A, CPL 470.05, at 74). The trial court in this case gave defendant a hearing, as requested. Defendant’s silence after hearing the prosecutor’s reasons could reasonably have been understood by the trial court as agreement that racially motivated reasons for striking potential jurors had not been shown.
More importantly, "[wjhile the prosecutor has [the] burden of coming forward, 'the ultimate burden of persuasion’ must be carried by the person alleging the intentional discrimination (Batson v Kentucky, supra, at 94, n 18)” (People v Hernandez, 75 NY2d 350, 355, affd 500 US —, 111 S Ct 1859). Here, defendant has failed to satisfy his ultimate burden of proving a Batson violation. Defendant has done no more than note that two Black women had been peremptorily challenged. While the prosecutor’s comments about the attitudes of nurses’ aides and various hospital technicians may reflect stereotyped thinking at its most egregious, this record does not indicate the race of those employees, nor does it indicate that the prosecutor’s thinking was influenced by racially motivated considerations.
Doerr, J. P., and Green, J., concur with Balio, J.; Pine, J., dissents and votes to affirm in an opinion in which Boomer, J., concurs.
Judgment reversed, on the law, and new trial granted on count two of the indictment; indictment otherwise dismissed without prejudice to the People to re-present any appropriate charges to another Grand Jury.